Citation Nr: 1042727	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 50 percent for the service-
connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the RO that 
denied a rating in excess of 30 percent for the service-connected 
PTSD.  

In an August 2008 rating decision, the RO increased the rating to 
50 percent, effective on June 29, 2006, the date the claim for 
increase was received.  Since the Veteran did not expressed 
satisfaction with the rating, the matter remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2008, the Veteran testified at a local hearing with a 
Decision Review Officer (DRO); a transcript of this hearing is 
associated with the claims file.

On this record, due to the Veteran's employment status, the Board 
finds that the issue of a total rating based on individual 
unemployability by reason of service-connected is not reasonably 
raised for consideration at this time.  

 
FINDING OF FACT

The clinical signs and manifestations of the service-connected 
PTSD are shown to more nearly approximate a disability picture 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
thinking and mood due to symptoms of social avoidance, isolation, 
intrusive memories, flashbacks, nightmares, night sweats, 
significant sleep impairment, hypervigilance, exaggerated startle 
responses, anxiety, depressed mood, memory loss, poor 
concentration, irritability, panic attacks, and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent, but no 
more, for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 
4.130 including Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

The VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The September 2006 and June 2008 letters provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations.  In this regard, the letters informed him of the 
evidence and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence in 
support of his claim, and the assistance that VA would provide to 
obtain information and evidence in support of his claim.  He was 
also given general notice regarding how disability ratings are 
assigned and of disability ratings and effective dates of awards.

Although complete notice was not provided prior to the initial 
adjudication of the claim, which constitutes a notice timing 
defect, the matter was readjudicated by an August 2008 
supplemental statement of the case (SSOC), which cured the 
defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a Statement of the Case or Supplemental Statement of the Case 
[SSOC], is sufficient to cure a timing defect).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  
The Board finds that the examinations were adequate for rating 
purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Thus, the VA's duty to assist the Veteran is met. 


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

A March 1994 Board decision granted service connection for PTSD; 
an April 1994 rating decision effectuated the grant of service 
connection and assigned a 30 percent rating.

As noted, a 50 percent rating was subsequently assigned for the 
entire period of the appeal.  The Board must determine if an even 
higher rating is warranted. 

The criteria for rating mental disabilities provide that a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. § 
4.130, Code 9411.

A 70 percent rating is warranted where there is occupation and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

GAF scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(i.e., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (i.e., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (i.e., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (i.e., few friends, conflicts with peers or co-
workers).  

Scores ranging from 41 to 50 reflect serious symptoms (i.e., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (i.e., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  

The terms "mild," "moderate," "moderately severe" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.  

It should also be noted that use of terminology such as "mild" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  The record as a whole is evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In this decision, the Board must considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  

The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's PTSD symptoms in determining the appropriate schedular 
rating assignment, and, although noting which criteria have not 
been met, has not required the presence of a specified quantity 
of symptoms in the Rating Schedule to warrant the assigned rating 
for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

The Board finds based on thorough review of the record that the 
service-connected PTSD is shown to have more nearly resembled the 
criteria warranting a 70 percent rating for the entire period of 
the appeal.

In determining whether the Veteran meets the criteria for a 70 
percent evaluation, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

The Board notes that, overall, the service-connected PTSD causes 
deficiencies in work, family, thinking and mood; severe social 
and occupational impairment; and an inability to establish and 
maintain effective relationships other than the relationship with 
his spouse and immediate family.

An August 2005 report indicates that the Veteran appeared to be 
functioning well on his current medications and was about to 
start two full-time jobs.  He denied being a danger to himself or 
others and being bothered by the current war.  He enjoyed time 
spent with his grandchildren and took pride in his ability to 
help his family.   

However, beginning in 2006, the Veteran's VA treatment records 
show that there was a worsening of symptoms that coincided with 
the change in his PTSD medications.  

There is evidence that the PTSD causes a deficiency in work.  The 
VA treatment records in 2006 reflect that the Veteran reported 
having excessive sleepiness on his new medication and being 
unable to sleep when he reduced the dosage.  He continued to have 
nightmares and relationship problems.  He indicated he was unable 
to do his job and was losing money by taking more sick leave.  

The Veteran's pay stubs show a significant drop in his net income 
from approximately $1,300 during a 2 week pay period in 2003 to a 
net income of approximately $600 in 2007.  

A February 2008 letter from his employer documents the number of 
days he missed during the fiscal years from 2002 to 2008.  
Notably, from 2005-06 he missed 39 days and from 2006-07 he 
missed 26.5 days.  The most recent period from July 2007 to 
February 2008 showed he only missed 9 days of work.  

At the October 2006 VA examination, the Veteran reported being 
employed as a professional teaching assistant/aide for 5 years 
and working 32 hours a week at an electronic retail store as a 
commissioned sales person.  

The examiner noted that the effectiveness of the Veteran's 
current medications, which he was taking since June or July 2006, 
varied as it caused too much drowsiness and decreased 
concentration during the day.  Due to the problems with 
drowsiness and concentration, he was losing work and income as he 
was falling asleep and/or making mental errors at both of his 
jobs.  

The Veteran also complained of having more difficulty getting up 
in the morning.  He had good performance evaluations in the past; 
however, he was unsure how his increased use of sick leave due to 
the effects of his medication would affect his next evaluation.  

The treatment records in 2007 indicate the Veteran was having 
trouble with his medications and concentration.  This made it 
difficult for him to work as effectively as he was accustomed.  
He also reported that his income at the electronics store 
decreased by half.

A March 2008 VA treatment record indicates the Veteran's 
isolation and depression have increased as his financial 
pressures mounted.  He attributed his poor sleep to the change in 
his medication to Trazodone and indicated that his prior 
medication (Desyrel) was more effective.  There continued to be 
pressure on the job with the electronics store that caused an 
increase in his PTSD symptoms.  

On March 2008 VA examination, the Veteran indicated that he 
continued to work in the in-school suspension room at the 
alternative section of a school.  This current employment was in 
jeopardy due to all of the time he lost secondary to his PTSD 
symptoms.  His employment in electronic retail sales suffered due 
to difficulty concentrating and increased symptoms and resulted 
in a decrease in sales and loss of store income.  He also missed 
time spent on the sales job as well.  

His medications taken to improve his sleep had not been effective 
since the production of Desyrel was discontinued with the dosage 
either being less effective, which led to more nightmares, night 
sweats, and frequent awakening, or being too effective and making 
him unable to function during the day.  His current dosage 
lessened the number of awakenings during the night, but he 
continued to have night sweats and felt tired throughout the 
morning.

The examiner concluded that the Veteran's PTSD was having a 
significant effect on his occupational functioning in that he was 
in imminent danger of losing his job.  He experienced a 
significant decrease in income at the retail store which involved 
incentive pay.  He was not able to concentrate as well as in the 
past and this impacted his sales.  

The record shows the Veteran had been married 4 times and had 
been married to his current wife for 31 years (see October 2006 
VA examination).  

The treatment records dated in October 2006 and March 2008 
indicates he was having family issues and, in particular, marital 
stress between himself and his wife.  He had good relationships 
with his sons, but did not have a good relationship with his 
daughter from an earlier marriage (see October 2007 VA treatment 
record and March 2008 VA examination).

In February 2006, the VA psychiatrist noted that the Veteran was 
shaken up while talking about not getting his brand name 
medications.  

In May 2006, the Veteran continued to be significantly affected 
by the change and received emergency treatment because he was 
still agitated and angry over not being told that his name brand 
medications were no longer available.  During another treatment 
session, it was noted that he was irritable and angry.  The 
psychiatrist found him to be anxious and agitated while talking 
about his issues and became very hysterical if there was some or 
any change in his medications.

A March 2008 VA treatment records indicates that the Veteran's 
isolation and depression had increased.

At a March 2008 VA examination, the Veteran reported having 
increased difficulty with feelings of depression, depressed mood 
and anxiety because of the effects the PTSD was having on his 
vocational life and financial security.  The Veteran continued to 
experience significant panic attacks with a strong agoraphobic 
component to them as part of his PTSD.  

Coupled with the deficiency in family, he is also unable to 
establish and maintain effective relationships due to his PTSD. 

At an October 2006 VA examination, the Veteran reported not 
getting invited to outside events along with other teachers with 
whom he worked.  He avoided interacting in public as much as 
possible and frequently avoided going out except for rare 
occasions such as to restaurants or movies.  The examiner also 
indicated the Veteran had difficulties relating to others.  

In February 2008, he testified that he basically went to work and 
home.  He did not have a social life or want to be around people.

At the March 2008 VA examination, the examiner noted that, aside 
from the Veteran's immediate family, he did not socialize or have 
friends.  His activities and leisure pursuits consisted of 
"sleeping and watching TV."

In May 2006, the Veteran was concerned that the medication that 
had been effective for him would run out in the next few days and 
that the "new" medication had proven not  to be effective.  

The physician indicated that the Veteran was quite unrealistic 
and entitled in thinking that he was promised and assured that 
the medication would always be available.  The Veteran had no 
insight or understanding that it was not the pharmacist that was 
preventing him from getting his regular medication; rather it was 
the manufacturer that no longer produced the brand.  

A January 2007 record notes that the Veteran was not rational at 
times especially regarding the medications he received from the 
pharmacy.  

The October 2006 VA examiner indicated the Veteran had extreme 
hypervigilance to the sound of helicopters and a startle response 
to gunshots during hunting season.  The examiner also noted that 
the Veteran's difficulties with sleep at night to include 
nightmares and night sweats, hips hypervigilance, startle 
response, difficulty effectively interacting with others, efforts 
to avoid stimuli that may remind him of his experiences in 
Vietnam, and some suggestion of irritability that co-existed with 
his difficulties relating to other that validated an ongoing 
diagnosis of PTSD.  

In February 2008, the Veteran testified that he could no longer 
think quickly on his feet and this affected his sales job.  He 
also discussed having memory problems.  

At the March 2008 VA examination, the Veteran's thought processes 
showed a somewhat slower rate of flow and that the only real 
impairment observed in his thought process or communication was 
that he had some difficulty with concentration that caused him 
some difficulty in his jobs.  

The Veteran did not have any overt delusions or hallucinations, 
but he did continue to have dissociative flashback episodes that 
can resemble these.  He admitted to having suicidal thoughts and 
ideation at various times over the years, but never had any plan 
or intent.  He denied homicidal thoughts, ideation or plans.  He 
had some short-term memory loss that might be due, in part, to 
the concentration problems associated with his PTSD.  

Throughout the appeal VA treatment records from 2006 to 2008 and 
VA examinations show that the Veteran had ongoing nightmares and 
night sweats associated with his PTSD.  The March 2008 VA 
examiner commented that he had significant difficulties with 
sleep impairment and that this was probably the worst of the PTSD 
symptoms.  

The October 2006 VA examiner assigned a GAF score of 50, which 
was within the extreme upper limits of the range defined as 
"serious symptoms or any serious impairment of social, 
occupational, or school functioning".  

The examiner appeared to attribute this primarily to the change 
in medication, which resulted in more problems, and the 
significant functional impact it was having on the Veteran's 
life.

The March 2008 VA examiner assigned a GAF score of 46, which 
reflected a worsening since the 2006 VA examination.  The 
examiner commented that the PTSD remained in the middle of the 
range that was defined by the 2006 VA examiner.  

Thus, on this record, the service-connected PTSD is shown to have 
been productive of a disability picture that more closely 
resembles the criteria for a 70 percent evaluation for the entire 
period of the appeal.  38 C.F.R. §§ 3.400(o), 4.7; see Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001) (holding that the criteria 
for a 70 percent rating are met where there has deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, and mood).

Under the criteria for PTSD, the basis for a 100 percent 
schedular rating is a finding of total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  
However, on this record, the Board finds that no more than severe 
symptoms are demonstrated.

The record in this case shows that the Veteran is able to 
maintain employment, albeit with some difficulty, and maintains 
relationships with his immediate family.

On this record, the Board finds no basis for concluding that the 
service-connected disability picture is productive of total 
occupational and social impairment.

The Board has also considered whether referral for extraschedular 
evaluation is appropriate in this case (see 38 C.F.R. § 3.321(b) 
; Thun, supra); however, there is nothing in the record that 
suggests that the service-connected PTSD is productive of an 
unusual or exceptional disability picture as to render 
impractical its rating under the provisions of the criteria 
applied in this case.  


ORDER

An increased schedular rating of 70 percent for the service-
connected PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


